Lamneck, J.,
concurring. I concur in paragraphs one and three of the syllabus and in the judgments. However, I am of the opinion that existing statutory authority is sufficiently comprehensive to permit the Turnpike Commission to adopt a resolution, or resolutions, of appropriation which will eliminate billboards and other advertising media in close proximity to a turnpike, which tend to affect safety of travel on a turnpike. In the absence of specific legislative authority defining the authority of the Turnpike Commission relative thereto, the necessity of such appropriation must be clearly shown, and the appropriation resolution therefor must be confined to reasonable and definite territorial limits, and the advertising media, to be eliminated, must not include that which would not *96ordinarily distract the attention of a driver of a motor vehicle using a turnpike.
The appropriation resolutions in the instant cases are too indefinite and uncertain to be valid and enforceable.